J-S23024-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FRANK HYMAN                                :
                                               :
                       Appellant               :   No. 2185 EDA 2017

                   Appeal from the PCRA Order June 26, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0002579-2007


BEFORE:      SHOGAN, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY NICHOLS, J.:                                FILED JUNE 26, 2018

        Appellant Frank Hyman appeals from the order dismissing his timely first

petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§

9541-9546. Because the PCRA court did not enter a final order dismissing the

PCRA claims, we quash.

        On April 20, 2011, following a jury trial, Appellant was sentenced to

twenty to forty years’ incarceration for attempted murder and aggravated

assault.1 Appellant filed a direct appeal, and on October 25, 2013, this Court

affirmed the trial court’s judgment of sentence. Commonwealth v. Hyman,

1422 EDA 2011 (Pa. Super. filed Oct. 25, 2013) (unpublished mem.).           On




____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 901(a) and 2702(a)(1).
J-S23024-18



March 18, 2014, our Supreme Court denied Appellant’s petition for allowance

of appeal. Commonwealth v. Hyman, 87 A.3d 317 (Pa. 2014).

        On August 5, 2014, the PCRA court docketed Appellant’s timely first pro

se PCRA petition raising several claims of trial counsel’s ineffectiveness and

challenging discretionary aspects of his sentence.       Thereafter, the court

appointed PCRA counsel, who filed an amended PCRA petition on May 3, 2016.

The matter was not relisted until February 27, 2017.2 A docket entry for that

date indicated that a Pa.R.Crim.P. 907 notice of intent to dismiss was “to be

sent[,]” and the matter was relisted for formal dismissal.3 (See PCRA Court

Docket, No. CP-51-CR-0002579-2007, at 19). On June 26, 2017, the PCRA

court purported to formally dismiss Appellant’s PCRA petition.4

        On July 7, 2017, Appellant filed a notice of appeal and subsequently

complied with the PCRA court’s order to file a concise statement pursuant to

Pa.R.A.P. 1925(b).        Therein, he claimed that the PCRA court erred in

dismissing Appellant’s claims of ineffective assistance of counsel and in

denying his request for an evidentiary hearing. On September 7, 2017, the


____________________________________________


2The PCRA court issued an order to comply on December 23, 2016, and the
Commonwealth subsequently filed its response to Appellant’s petition on
February 10, 2017.

3   We note that the record does not contain a copy of the Rule 907 notice.

4The docket contained two entries for June 26, 2017: (1) “PCRA - Dismissal
Notice Under Rule 907 Filed[;]” and (2) Order Dismissing PCRA Petition. Both
entries also state that the matter was “formally dismissed.” See Docket, CP-
51-CR-0002579-2007, at 19-20.

                                           -2-
J-S23024-18



PCRA court issued a Rule 1925(a) opinion that thoroughly addressed the

merits of those claims.

   Appellant raises the following issues for our review:

      1. Whether the court erred in not granting relief on the PCRA
         petition alleging [t]rial [c]ounsel and/or [a]ppellate [c]ounsel
         was ineffective.

      2. Whether the [c]ourt erred in denying [Appellant’s] PCRA
         petition without an evidentiary hearing on the issues raised in
         the amended PCRA petition regarding [t]rial [c]ounsel’s
         ineffectiveness.

Appellant’s Brief at 8.

      As a prefatory matter, we must address whether this appeal is properly

before us.    We may raise issues concerning our jurisdiction sua sponte.

Commonwealth v. Baio, 898 A.2d 1095, 1098 (Pa. Super. 2006).

      In   general,   appeals    are   properly    taken   from    final   orders.

Commonwealth v. Scarborough, 64 A.3d 602, 608 (Pa. 2013). “An order

granting, denying, dismissing, or otherwise finally disposing of a petition for

post-conviction collateral relief shall constitute a final order for purposes of

appeal.”   Pa.R.Crim.P. 910.    When a PCRA petition is dismissed without a

hearing, the court must promptly “issue an order to that effect and shall advise

the defendant by certified mail, return receipt requested, of the right to appeal

from the final order disposing of the petition and of the time limits within which

the appeal must be filed.” Pa.R.Crim.P. 907(4).

      The order must also be filed and served in accordance with Pennsylvania

Rule of Criminal Procedure 114. Id. Rule 114 provides, in part:


                                       -3-
J-S23024-18


        (1) All orders and court notices promptly shall be transmitted to
       the clerk of courts’ office for filing. Upon receipt in the clerk of
       courts' office, the order or court notice promptly shall be time
       stamped with the date of receipt.

       (2) All orders and court notices promptly shall be placed in the
       criminal case file.

Pa.R.Crim.P. 114.

       Finally, Pennsylvania Rule of Appellate Procedure 108 states, in relevant

part, “[I]n computing any period of time under these rules involving the date

of entry of an order . . . the day of entry shall be the day the clerk of the court

or the office of the government unit mails or delivers copies of the order to

the parties[.]” Pa.R.A.P. 108(a)(1); see also Pa.R.A.P. 108(d)(1).

       Our review of the certified record reveals that no formal order was

entered into the record.5 While it appears that the PCRA court intended to

dismiss Appellant’s petition on June 26, 2017, and may have done so orally,

the court did not enter a final order as required by Rules 907 and 114.




____________________________________________


5 The PCRA court, Appellant, and the Commonwealth refer to June 26, 2017
as the date on which Appellant’s PCRA was dismissed. Given that the parties
agree that the petition was dismissed on June 26, 2017, and Appellant filed a
notice of appeal within thirty days of the purported dismissal we attempted to
resolve the procedural error by conducting an informal inquiry with the PCRA
court. However, we were informed that the PCRA court did not file an order
dismissing the petition.




                                           -4-
J-S23024-18



       Accordingly, we conclude that the PCRA court has yet to enter a final

order dismissing Appellant’s PCRA petition. Therefore, we must quash this

appeal.6

       Appeal quashed.

       Judge Shogan joins in this memorandum.

     P.J.E. Stevens concurs in the result.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/26/18




____________________________________________


6We note that Appellant may file a notice of appeal within thirty days of the
date on which the PCRA court enters its final order disposing of Appellant’s
PCRA petition.

                                           -5-